Citation Nr: 1549710	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  12-07 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a dental disability (claimed as broken teeth).

2.  Whether new and material evidence has been received to reopen a claim of service connection for a neck disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a facial injury (other than dental).

4.  Whether new and material evidence has been received to reopen a claim of service connection for headaches.

5.  Entitlement to service connection for an ear disability.

6.  Entitlement to service connection for residuals of a traumatic brain injury (TBI) other than headaches, claimed as loss of consciousness.

7.  Entitlement to service connection for bilateral hearing loss.
8.  Entitlement to service connection for rhinitis.

9.  Entitlement to service connection for a psychiatric disability.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1960 to May 1964.  The matters of service connection for rhinitis and a psychiatric disability are before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO).  Jurisdiction of the Veteran's case now rests with the Nashville, Tennessee VARO.  The matters of whether new and material evidence has been received to reopen a claim of service connection for a dental disability, and service connection for residuals  of TBI other than headaches and for an ear disability are on appeal from an August 2009 rating decision of the Nashville VARO.  The matter of service connection for bilateral hearing loss is before the Board on appeal from a July 2010 rating decision of the Nashville VARO.  The matters of whether new and material evidence has been received to reopen claims of service connection for neck, face, and headache disabilities are on appeal from an October 2014 rating decision of the Nashville VARO.  In March 2012, the Veteran requested a hearing before the Board; an October 2015 report documents his withdrawal of that request.

The Veteran had been represented by a private attorney who has been decertified from practicing before VA.  The Veteran was notified of the cancellation and afforded opportunity to appoint new representation; he has not done so.  

The Veteran timely filed notices of disagreement (NODs) initiating appeals to reopen claims of service connection for a neck disability, residuals of a facial injury, and headaches, service connection for rhinitis, and service connection for a psychiatric disability.  A statement of the case (SOC) has not been issued in those matters, necessitating corrective action in the remand below.  Manlincon v. West, 12 Vet. App. 238, 239-41 (1999). 

The Veteran seeks service connection for multiple disabilities claimed as residuals of TBI.  Because some of the disabilities were initially presented in separate claims, the issues are characterized as stated above.

The issues of service connection for blurred vision, hiatal hernia, a left shoulder disability, and a low back disability have been raised by the record (in an April 2010 NOD), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)). 

The issues of whether new and material evidence has been received to reopen claims of service connection for a neck disability, residuals of a facial injury, and headaches, and seeking service connection for rhinitis, a psychiatric disability, bilateral hearing loss, residuals of a TBI other than headaches, an ear disability, and a dental disability (on de novo review) are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed November 2002 rating decision denied the Veteran service connection for broken teeth based essentially on finding that such disability was not shown.

2.  Evidence received since the November 2002 rating decision includes lay statements and medical records which suggest that the Veteran has a dental disability; relates to an unestablished fact necessary to substantiate the claim of service connection for a dental disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a dental disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision reopens the claim of service connection for a dental disability and remands the remaining matters, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  The Court interpreted the language of 38 C.F.R. § 3.156(a) and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that he sustained tooth injuries in service when a net of cargo fell on him, and that such injuries led to crumbling and loss of teeth postservice.  A May 2002 rating decision denied the Veteran service connection for broken teeth based essentially on finding that such disability was not shown.  He was notified of the decision, and filed a timely notice of disagreement (NOD) in October 2003.  A SOC was issued in February 2004; the Veteran did not perfect the appeal in that matter by timely filing a substantive appeal.  Therefore, that decision became final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the November 2002 decision included STRs that confirm an incident involving cargo falling on the Veteran and postservice VA and private treatment records that are silent regarding dental problems, i.e., a dental disability was not shown.

Evidence received since the November 2002 decision includes lay statements that indicate the Veteran has lost teeth as a result of cracks in enamel sustained at the time of the injury in service, and VA treatment records noting dental problems and trouble eating because of difficulty chewing.  This evidence was not previously in the record and is clearly new.  As it documents the Veteran has dental problems (a disability), the Board finds that it relates to an unestablished fact needed to substantiate the underlying claim of service connection (i.e., a current disability), and is material.  Given the low threshold standard for reopening that has been endorsed by the Court, it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for a dental disability may be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for a dental disability is granted.


REMAND

Pertinent postservice treatment records appear to be outstanding.  A review of the record found the Veteran receives ongoing VA treatment for the disabilities on appeal.  The most recent VA treatment records in the record are dated in June 2011.  Any records of VA treatment since then may contain pertinent information, are constructively of record, and must be secured.

Service connection for a dental disability

Regarding the reopened claim of service connection for a dental disability, when the Board reopens a claim and the AOJ did not, the matter must be remanded for AOJ initial de novo consideration unless there is a waiver of such consideration by (or on behalf of) the Veteran, or the Board finds that the Veteran would not be prejudiced by from the Board's de novo adjudication of the claim in the first instance.  Hickson v. Shinseki, 23 Vet. App. 394, 399-401 (2010).  The Veteran has not waived such consideration, and the Board is unable to find that he would not be prejudiced by not affording him AOJ initial consideration of the reopened claim.  

Furthermore, the Veteran has not been afforded a VA examination in conjunction with this claim.  As noted above, there is evidence of a current dental disability (i.e., loss of teeth/damaged teeth), and STRs confirm the Veteran was hit by a falling net of cargo during service (which he alleges caused dental trauma).  The low threshold standard for determining when VA is obligated to provide a VA examination to assess the nature and etiology of a claimed disability is met.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  A VA examination is necessary.

Ear disability and residuals of TBI other than headaches

The Veteran has also not been afforded VA examinations in connection with his claims of service connection for an ear disability and residuals of a TBI (claimed due to trauma sustained in service from falling cargo).  Postservice VA records include notations of severe otitis, and show he still has an active prescription for ear disability.  The Veteran's STRs show a September 1962 diagnosis of otitis media.  VA treatment records note multiple reports of dizziness, nausea, and unsteady gait.  May 2003 VA computed tomography (CT) of the Veteran's head found mild to moderate (brain) atrophy and a focal area of lucency possibly representing lacunar infarction or nonspecific thick white matter changes.  An August 2009 private CT scan showed chronic changes of atrophy and small vessel white matter ischemia.  A VA examination to ascertain the nature of current brain pathology and its likely etiology is needed.

Bilateral hearing loss

The Veteran was scheduled for a July 2010 audiological examination to assess his alleged bilateral hearing loss, but failed to report.  In his February 2011 NOD, he said that he did not receive notice of that examination appointment, and that he would be able and willing to report for a new examination.  However, no attempt to reschedule that examination has been made.  As good cause is shown for his failure to report for the July 2010 examination, it should be rescheduled.

Manlincon issues

Finally, notwithstanding the fact that the AOJ has adjudicated claims to reopen claims of service connection for rhinitis and a psychiatric disability, finding that the November 2002 rating decision on appeal also denied the Veteran service connection for such disabilities and became final, the Board notes that the Veteran did in fact file an October 2003 NOD expressing disagreement with all issues on the November 2002 rating decision.  The subsequent February 2004 statement of the case (SOC) issued did not address rhinitis or a psychiatric disability.  Therefore, those matters remain on appeal pending further action by the AOJ.  Similarly, he filed a timely January 2015 NOD with an October 2014 rating decision that denied claims to reopen claims of service connection for a neck disability, residuals of a facial injury, and headaches, and an SOC has not been issued in those matters.  The filing of a notice of disagreement signals the initiation of an appeal.  38 C.F.R. § 20.200.  When there has been adjudication by the AOJ and a timely notice of disagreement has been filed, an SOC addressing the issue must be furnished to the veteran.  The Board is required to remand the matter for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record copies of all updated (to the present) records of VA evaluations or treatment the Veteran has received for the disabilities on appeal, specifically all such records dated since June 2011.

2. The AOJ should then arrange for a dental examination of the Veteran to determine the nature and likely etiology of his claimed dental disability.  The entire record must be reviewed in conjunction with the examination, and studies deemed necessary must be completed.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Please identify, by diagnosis, each dental disability entity found. 

b. Please identify the likely etiology for each dental disability diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such is related to dental trauma in service (alleged to have occurred in 1962 when a net of cargo fell on the Veteran?

All opinions must include rationale.

3. The AOJ should also arrange for an ENT examination of the Veteran to determine the nature and likely etiology of his claimed ear disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:
a. Please identify, by diagnosis, each chronic ear disability entity found, or shown during the pendency of this claim.  

b. Please identify the etiology for each chronic ear disability diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that it is related to the Veteran's military service, to include as related to trauma sustained or otitis noted therein?

All opinions must include rationale.

4. The AOJ should also arrange for a neurological evaluation of the Veteran to determine whether he has any residuals of a head injury in service (other than headaches).  The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed necessary must be completed.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Please identify, by diagnosis, any/each current disability (other than headaches) that may be related to a head injury.  

b. Regarding each such disability entity diagnosed, please opine whether it is at least as likely as not (a 50 percent or better probability) that such is related to trauma sustained in service, including such as the documented incident when a cargo net fell on him 

All opinions must include rationale.  The rationale should specifically include discussion of the nature and likely etiology of the brain pathology shown by CT scans.

5. The AOJ should also arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine the likely etiology of his bilateral hearing loss.  The entire record must be reviewed in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:
 
a. Does the Veteran have a bilateral hearing loss disability as defined in 38 C.F.R. § 3.385?

b. If so, is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's military service, to include as due to head injury or noise trauma therein?

All opinions must include rationale.

6. The AOJ should then review the record and readjudicate the claims remaining on appeal.  If any claim remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

7. The AOJ should issue appropriate SOCs addressing whether new and material evidence has been received to reopen claims of service connection for a neck disability, residuals of a facial injury, and headaches, and claims seeking service connection for rhinitis and a psychiatric disability.  The Veteran should be advised of the time limit for filing a substantive appeal.  If he does so, such matters should also be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


